Exhibit 10.59
 
THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED.




VISTAGEN THERAPEUTICS, INC.
Secured Convertible Promissory Note




Principal Sum (U.S.): $300,000
No.: N-PLTG-1 
Issuance Date: July 2, 2012
Maturity Date: July 2, 2015



FOR VALUE RECEIVED, the undersigned, VistaGen Therapeutics, Inc., a Nevada
corporation (the "Company"), hereby promises to pay to the order of Platinum
Long Term Growth VII, LLC, a Delaware limited liability company, or any future
permitted holder of this Promissory Note (the “Holder”), at the principal office
of the Holder set forth herein, or at such other place as the holder may
designate in writing to the Company, the principal sum of Three Hundred Thousand
Dollars ($300,000) or such other amount as may be outstanding hereunder,
together with all accrued but unpaid interest, shall be paid as provided in this
Promissory Note (the "Note").


1. Ranking. This Note shall rank senior to all other indebtedness and equity
securities of the Company.  The Company may not redeem, declare or pay any
dividends (whether in cash, stock or any combination thereof), or otherwise make
any distributions with respect to any class or series of capital stock of the
Company, or prepay any outstanding indebtedness, while this Note is outstanding
without the written consent from Holder(s) representing at least two-thirds
(2/3rds) of the then-outstanding aggregate principal amount of the Note.  The
Company shall not incur any indebtedness except Permitted
Indebtedness.  “Permitted Indebtedness” means: (a) indebtedness owed to Holder;
(b) purchase money indebtedness in an amount not to exceed $500,000 and which is
secured only by the assets financed by such purchase money lenders; and (c)
indebtedness that is subordinated to the Company’s obligations to the Holder,
bears a legend evidencing such subordination, by its terms, does not permit any
payments to be made before all obligations of the Company to the Holder shall
have been paid and satisfied in full, is not secured by any assets that do not
secure the Company’s obligations hereunder, and is evidenced by an agreement in
writing among the Holder, the Company, and the person or entity to whom such
subordinated indebtedness is owed, which written agreement shall be in form and
substance satisfactory to the Holder.
 
2. Maturity/Principal and Interest Payments.   The outstanding principal balance
of this Note together with all accrued but unpaid interest hereunder (the
“Outstanding Balance”) shall be due and payable on July 2, 2015 (the “Maturity
Date”.  The Note shall accrue interest equal to ten percent (10%) per annum and
shall compound monthly.  Interest on the outstanding principal balance of the
Note shall be computed on the basis of the actual number of days elapsed and a
year of three hundred and sixty-five (365) days and shall be payable in
cash.  Prepayment of the principal and accrued interest under this Note shall be
permitted at any time and from time to time, without penalty.  Upon the
occurrence of an Event of Default (as defined below) hereunder, interest on this
Note shall accrue at a rate of eighteen percent (18%) per annum (the “Default
Rate”); provided, however that if such rate exceeds the maximum allowed by law,
the Default Rate shall be the maximum rate allowed by law.

 
-1-

--------------------------------------------------------------------------------

 

3. Non-Business Days.  Whenever any payment to be made shall be due on a
Saturday, Sunday or a public holiday under the laws of the State of New York,
such payment may be due on the next succeeding business day and such next
succeeding day shall be included in the calculation of the amount of accrued
interest payable on such date.
 
4. A. Mandatory Conversion.  Upon the closing by the Company of an equity,
equity based or debt financing or a series of financings following the date of
this Note resulting in gross proceeds to the Company totaling at least
$3,000,000, exclusive of any additional investment by the Holder of this Note (a
“Qualified Financing”), the outstanding principal amount of this Note together
with all accrued and unpaid interest hereunder (the “Outstanding Balance”) shall
automatically convert into such securities, including warrants of the Company as
are issued in the Qualified Financing, if any (“QF Securities”), at the lowest
price per share, unit, or other component of QF Securities, as applicable, paid
by any investor in any round of the Qualified Financing; provided, however, that
if more than one type or form of securities is issued in any round of the
Qualified Financing, and such type or form of securities are not offered in a
unit, then the Holder shall have the right to elect the type or form of
securities that the Holder shall receive upon conversion of this Note. Upon such
conversion, the Holder shall be deemed to be a Holder in the Qualified Financing
and shall be granted all rights afforded to an investor in the Qualified
Financing, and this Note shall be considered terminated and of no further force
and effect. The Holder(s) shall have no other right to convert the Outstanding
Balance into securities of the Company, other than as expressly set forth above
in this Section 4A.
 
B.  Notwithstanding anything to the contrary set forth in this Note, at no time
may all or a portion of this Note be converted if the number of QF Securities to
be issued pursuant to such conversion, when aggregated with all other shares of
common stock in the Company owned by the Holder at such time, would result in
the Holder beneficially owning (as determined in accordance with Section 13(d)
of the Securities Exchange Act of 1934 and the rules thereunder) in excess of
9.99% of the then issued and outstanding shares of common stock of the Company
outstanding at such time; provided, however, that upon the Holder providing the
Company with sixty-one (61) days’ advance notice (the “9.99% Waiver Notice”)
that the Holder would like to waive this Section 4.B. with regard to any or all
QF Securities issuable upon conversion of this Note, this Section 4.B. will be
of no force or effect with regard to all or a portion of the Note referenced in
the 9.99% Waiver Notice.
 
5. Security Interest.  The Company’s obligations under this Note are secured by
all assets of the Company pursuant to that certain Security Agreement, dated as
of the date hereof, by the Company in favor of the Holder(s) of the Note (the
“Security Agreement”).
 
6. Events of Default.  The occurrence of any of the following events shall be an
"Event of Default" under this Note:
 
(a) the Company shall fail to make the payment of any amount of any principal
outstanding for a period of ten (10) business days after the date such payment
shall become due and payable hereunder; or
 
(b) the Company shall fail to make the payment of any amount of any interest for
a period of ten (10) business days after the date such interest shall become due
and payable hereunder; or
 
(c) the Company shall default in the payment of any indebtedness equal to or in
excess of $500,000 (the "Indebtedness") (other than the Indebtedness hereunder)
at its stated maturity or payment date, whether such Indebtedness now exists or
shall hereinafter be created, and such default is evidenced by a notice of
default delivered to the Company by the holder of such Indebtedness, and such
Indebtedness has not been discharged in full or such payment has not been
stayed, rescinded, annulled or cured within thirty (30) days following the
delivery of such notice of default; or
 

 
-2-

--------------------------------------------------------------------------------

 

(d) A judgment or order for the payment of money shall be rendered against the
Company or any of its subsidiaries in excess of $500,000 in the aggregate (net
of any applicable insurance coverage) for all such judgments or orders against
all such persons (treating any deductibles, self insurance or retention as not
so covered) that shall not be discharged, and all such judgments and orders
remain outstanding, and there shall be any period of sixty (60) consecutive days
following entry of the judgment or order in excess of $500,000 or the judgment
or order which causes the aggregate amount described above to exceed $500,000
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(e) the Company shall (i) apply for or consent to the appointment of, or the
taking of possession by, a receiver, custodian, trustee or liquidator of itself
or of all or a substantial part of its property or assets, (ii) make a general
assignment for the benefit of its creditors, (iii) commence a voluntary case
under the Bankruptcy Code or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors' rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under the
Bankruptcy Code or under the comparable laws of any jurisdiction (foreign or
domestic), or (vi) take any action under the laws of any jurisdiction (foreign
or domestic) analogous to any of the foregoing; or
 
(f) a proceeding or case shall be commenced in respect of the Company or any of
its subsidiaries without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets or (iii) similar relief in respect
of it under any law providing for the relief of debtors, and such proceeding or
case described in clause (i), (ii) or (iii) shall continue undismissed, or
unstayed and in effect, for a period of thirty (30) consecutive days or any
order for relief shall be entered in an involuntary case under the Bankruptcy
Code or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any of its subsidiaries or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any of its subsidiaries and shall continue
undismissed, or unstayed and in effect for a period of thirty (30) consecutive
days.
 
(g) an Event of Default shall have occurred under any other promissory note
issued by the Company to the Holder and/or under the Security Agreement.
 
7. Remedies Upon An Event of Default.  If an Event of Default shall have
occurred and shall be continuing, the Holder of this Note may at any time at its
option, (a) declare the entire unpaid principal balance of this Note, together
with all interest accrued hereon, due and payable, and thereupon, the same shall
be accelerated and so due and payable; provided, however, that upon the
occurrence of an Event of Default described in (i) Sections 6(e) and (f),
without presentment, demand, protest, or notice, all of which are hereby
expressly unconditionally and irrevocably waived by the Company, the outstanding
principal balance and accrued interest hereunder shall be automatically due and
payable, and (ii) Sections 6(a) through (d), the Holder may exercise or
otherwise enforce any one or more of the Holder's rights, powers, privileges,
remedies and interests under this Note or applicable law.  No course of delay on
the part of the Holder shall operate as a waiver thereof or otherwise prejudice
the right of the Holder.  No remedy conferred hereby shall be exclusive of any
other remedy referred to herein or now or hereafter available at law, in equity,
by statute or otherwise.
 
8. Replacement.  Upon receipt by the Company of (i) evidence of the loss, theft,
destruction or mutilation of any Note and (ii) (y) in the case of loss, theft or
destruction, of indemnity (without any bond or other security) reasonably
satisfactory to the Company, or (z) in the case of mutilation, the Note
(surrendered for cancellation), the Company shall execute and deliver a new Note
of like tenor and date.  However, the Company shall not be obligated to reissue
such lost, stolen, destroyed or mutilated Note if the Holder contemporaneously
requests the Company to convert such Note.
 
 
-3-

--------------------------------------------------------------------------------

 

9. Parties in Interest, Transferability.  This Note shall be binding upon the
Company and its successors and assigns and the terms hereof shall inure to the
benefit of the Holder and its successors and permitted assigns. This Note may
only be transferred or sold subject to the provisions of Section 17 of this
Note, or pledged, hypothecated or otherwise granted as security by the Holder,
provided that the Holder receives the express written consent of the Company,
which consent shall not be unreasonably withheld,
 
10. Amendments.  This Note may not be modified or amended in any manner except
in writing executed by the Company and the Holder.
 
11. Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.  The Company will give written notice to the Holder at least
thirty (30) days prior to the date on which the Company closes its books or
takes a record (x) with respect to any dividend or distribution upon the common
stock of the Company, (y) with respect to any pro rata subscription offer to
holders of common stock of the Company or (z) for determining rights to vote
with respect to a major transaction for which shareholder approval is required
under California law, dissolution, liquidation or winding-up and in no event
shall such notice be provided to such holder prior to such information being
made known to the public.  The Company will also give written notice to the
Holder at least twenty (20) days prior to the date on which dissolution,
liquidation or winding-up will take place and in no event shall such notice be
provided to the Holder prior to such information being made known to the public.
 
 
Address of the Holder:
 
Platinum Long Term Growth VII, LLC
152 West 57th Street, 4th Floor
New York, NY 10019
Attention: Michael Goldberg, M.D.
Tel. No.: (212) 271-7895
Fax No.: (212) 582-2424
 
with a copy to:
 
Burak Anderson & Melloni, PLC
30 Main Street, Suite 210
Burlington, Vermont 05401
Attention: Shane W. McCormack, Esquire
Tel No.: (802) 862-0500
Fax No.: (802) 862-8176

 
 
 

 
 
-4-

--------------------------------------------------------------------------------

 

             Address of the Company:                                 
 
VistaGen Therapeutics, Inc.
384 Oyster Point Blvd., Suite No. 8
South San Francisco, California 94080
Attention: Chief Executive Officer
Tel. No.: (650) 244-9990 ext. 224
Fax No.: (888) 482-2602
            
             with a copy to:
 
Disclosure Law Group
501 West Broadway, Suite 800
San Diego, California 92101
Attention: Daniel W. Rumsey, Esquire
Tel No.: (619) 795-1134
Fax No.: (619) 330-2101



12. Governing Law. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York, without giving effect to the
choice of law provisions.  This Note shall not be interpreted or construed with
any presumption against the party causing this Note to be drafted.
 
13. Headings.  Article and section headings in this Note are included herein for
purposes of convenience of reference only and shall not constitute a part of
this Note for any other purpose.
 
14. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief.  The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, at law or in equity (including,
without limitation, a decree of specific performance and/or other injunctive
relief), no remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy and nothing herein shall limit a
Holder's right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  Amounts set forth or provided for herein with
respect to payments and the like (and the computation thereof) shall be the
amounts to be received by the Holder and shall not, except as expressly provided
herein, be subject to any other obligation of the Company (or the performance
thereof).  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable and material harm to the Holder and that the
remedy at law for any such breach may be inadequate.  Therefore the Company
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available rights and remedies, at
law or in equity, to seek and obtain such equitable relief, including but not
limited to an injunction restraining any such breach or threatened breach,
without the necessity of showing economic loss and without any bond or other
security being required.
 
15. Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 
16. Enforcement Expenses.  The Company agrees to pay all costs and expenses of
Holder’s enforcement of Holder’s rights under this Note, including, without
limitation, reasonable attorneys' fees and expenses.
 

 
-5-

--------------------------------------------------------------------------------

 

17. Binding Effect.   The obligations of the Company and the Holder set forth
herein shall be binding upon the successors and assigns of each such party,
whether or not such successors or assigns are permitted by the terms hereof.
 
18. Compliance with Securities Laws.  The Holder of this Note acknowledges that
this Note is being acquired solely for the Holder's own account and not as a
nominee for any other party, and for investment, and that the Holder shall not
offer, sell or otherwise dispose of this Note other than in compliance with the
laws of the United States of America and as guided by the rules of the
Securities and Exchange Commission.  This Note and any Note issued in
substitution or replacement therefore shall be stamped or imprinted with a
legend in substantially the following form:
 
"THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE "SECURITIES ACT"), OR ANY STATE SECURITIES LAW AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND UNDER APPLICABLE STATE SECURITIES LAWS OR BOND LABORATORIES, INC. SHALL HAVE
RECEIVED AN OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER
THE SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS
IS NOT REQUIRED."

 
19. Severability.  The provisions of this Note are severable, and if any
provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall not in any manner
affect such provision in any other jurisdiction or any other provision of this
Note in any jurisdiction.
 
20. Consent to Jurisdiction.  Each of the Company and the Holder (i) hereby
irrevocably submits to the jurisdiction of the United States District Court
sitting in the Southern District of New York and the courts of the State of New
York for the purposes of any suit, action or proceeding arising out of or
relating to this Note and (ii) hereby waives, and agrees not to assert in any
such suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of such court, that the suit, action or proceeding is brought
in an inconvenient forum or that the venue of the suit, action or proceeding is
improper.  Each of the Company and the Holder consents to process being served
in any such suit, action or proceeding by mailing a copy thereof to such party
at the address set forth in Section 11 hereof and agrees that such service shall
constitute good and sufficient service of process and notice thereof.  Nothing
in this Section 20 shall affect or limit any right to serve process in any other
manner permitted by law.
 
21. Company Waivers.  Except as otherwise specifically provided herein, the
Company and all others that may become liable for all or any part of the
obligations evidenced by this Note, hereby waive presentment, demand, notice of
nonpayment, protest and all other demands and notices in connection with the
delivery, acceptance, performance and enforcement of this Note, and do hereby
consent to any number of renewals of extensions of the time or payment hereof
and agree that any such renewals or extensions may be made without notice to any
such persons and without affecting their liability herein and do further consent
to the release of any person liable hereon, all without affecting the liability
of the other persons, firms or Company liable for the payment of this Note, AND
DO HEREBY WAIVE TRIAL BY JURY.
 
(a) No delay or omission on the part of the Holder in exercising its rights
under this Note, or course of conduct relating hereto, shall operate as a waiver
of such rights or any other right of the Holder, nor shall any waiver by the
Holder of any such right or rights on any one occasion be deemed a waiver of the
same right or rights on any future occasion.
 

 
-6-

--------------------------------------------------------------------------------

 

(b) THE COMPANY ACKNOWLEDGES THAT THE TRANSACTION OF WHICH THIS NOTE IS A PART
IS A COMMERCIAL TRANSACTION, AND TO THE EXTENT ALLOWED BY APPLICABLE LAW, HEREBY
WAIVES ITS RIGHT TO NOTICE AND HEARING WITH RESPECT TO ANY PREJUDGMENT REMEDY
WHICH THE HOLDER OR ITS SUCCESSORS OR ASSIGNS MAY DESIRE TO USE.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
-7-

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.




VISTAGEN THERAPEUTICS, INC.






By: /s/ Jerrold D. Dotson
    Name:  Jerrold D. Dotson
Title:  Chief Financial Officer

